Citation Nr: 1046823	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-22 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether the reduction of a 60 percent disability rating to a 
40 percent rating effective June 24, 2005, for degenerative disc 
disease with herniation at L5 to S1 of the lumbosacral spine was 
proper.

2.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease with herniation at L5 to S1 of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION


The appellant is a Veteran who had over 20 years of active duty 
service including from September 1969 to April 1971, February 
1977 to May 1977, September 1983 to January 1984, and from June 
1984 to July 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reduced the disability rating for 
his service-connected degenerative disc disease with herniation 
at L5 to S1 of the lumbosacral spine from 60 percent to 40 
percent.  The determination, however, did not disturb his VA 
compensation payments nor his entitlement to a total disability 
rating based upon individual unemployability (TDIU).

Although the RO developed the issue on appeal as entitlement to a 
rating in excess of 40 percent for degenerative disc disease with 
herniation at L5 to S1 of the lumbosacral spine, the Board finds 
the Veteran's November 2006 notice of disagreement also clearly 
expressed disagreement with the reduction of the previously 
assigned 60 percent rating.  Therefore, the issues for appellate 
review are more appropriately addressed as separate matters for 
adjudication.  The RO addressed the applicable regulations for 
rating reductions in its June 2007 statement of the case (SOC) 
and this issue is also considered to have been perfected for 
appellate review.  

The record shows that in correspondence dated May 20, 
2009, the RO notified the Veteran that they were working 
on his claims for service connection for extremity 
numbness, a neck disorder, and sexual dysfunction and 
increased ratings for thoracic and cervical spine 
disorders and a gastrointestinal disorder, but that these 
issues have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record reveals that additional development in 
this case is required prior to appellate review.  Specific 
requirements must be met in order for VA to reduce certain 
ratings assigned for service-connected disabilities.  See 38 
C.F.R. § 3.344 (2010); see also Dofflemyer v. Derwinski, 2 Vet. 
App. 277 (1992).  The requirements for reduction of ratings in 
effect for five years or more are set forth at 38 C.F.R. 
§ 3.344(a) and (b), which prescribe that only evidence of 
sustained material improvement under the ordinary conditions of 
life, as shown by full and complete examinations, can justify a 
reduction; these provisions prohibit a reduction on the basis of 
a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-
18 (1995).

However, for other disabilities that are likely to improve, that 
is, disabilities for which a rating has been in effect for less 
than five years (such as the instant case), re-examinations 
disclosing improvement in disabilities will warrant a rating 
reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary 
to ascertain, based upon a review of the entire recorded history 
of the condition, whether the evidence reflects an actual change 
in disability and whether examination reports reflecting change 
are based upon thorough examinations.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, 5 Vet. App. at 
420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 
3.344(c).  The Veteran contends that such requirements are not 
met in this case.

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the reduction 
was effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 
281-282 (1992).  However, post-reduction evidence may not be used 
to justify an improper reduction.

The Board notes that the 60 percent rating in this case was 
assigned effective from August 1, 2002 in a May 2003 rating 
decision under the criteria for 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  The Board notes that the criteria for evaluating 
intervertebral disc syndrome were revised in September 2002 and 
September 2003, prior to the reduction of evaluation here on 
appeal.  See 67 Fed. Reg. 54345 (Aug. 22, 2002);  68 Fed. Reg. 
51,454 (Aug. 27, 2003).  VA's General Counsel has held that Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), had overruled Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
indicated a retroactive application of a new law or regulation 
might be appropriate when there was an absence of language in the 
law or regulation requiring a retroactive application.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  In a previous opinion it was 
held that amended rating criteria, if favorable to the claim, 
could be applied only for periods from and after the effective 
date of a regulatory change.  See VAOPGCPREC 3-2000 (Apr. 10, 
2000).  The January 2006 rating action in this case is shown to 
have been taken as a result of the Veteran's request for an 
increased rating in June 2005.  

As noted, the criteria for evaluating intervertebral disc 
syndrome were revised in September 2002 and September 2003, prior 
to the reduction of evaluation here on appeal.  Thus, it was 
incumbent on the RO to consider both the old and the revised 
criteria, and to use the criteria that resulted in the most 
favorable outcome.  Although the 60 percent rating was the 
highest rating allowed under either set of criteria for 
intervertebral disc syndrome, the old criteria for Diagnostic 
Code 5293 were used in assigning that evaluation.  A readjustment 
to the Schedule for Rating Disabilities shall not be grounds for 
reduction of a disability rating in effect on the date of the 
readjustment unless medical evidence establishes that the 
disability to be evaluated has actually improved.  38 C.F.R. § 
3.951(a) (2010).  Thus, a rating cannot be reduced solely on the 
basis of changed rating criteria.

The Board notes that the most recent VA examination of the 
Veteran's lumbosacral spine disability was conducted in November 
2007.  The Board also notes that in correspondence apparently 
received by the RO in January 2009 the Veteran reported that he 
had bowel symptoms due to his service-connected low back 
disability.  In the interim the Veteran was scheduled for VA 
examinations for, in pertinent part, his service-connected 
thoracic spine and cervical spine disabilities; as noted in the 
Introduction, these issues are not currently before the Board.  
VA records show that a VA spine examination was cancelled in May 
2009 because the Veteran lived in Muncie, Indiana, and the 
examination was scheduled to be conducted in Indianapolis, 
Indiana.  While that examination may have provided some findings 
relevant to the issue under consideration, it does not appear 
that the lumbar spine disability at issue was to be examined at 
that time and there is no indication that any subsequent action 
was taken to schedule the Veteran for a new VA examination of the 
low back disability under consideration by the Board.  Therefore, 
additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination for opinions as 
to the current nature and extent of his 
service-connected degenerative disc 
disease with herniation at L5 to S1 of the 
lumbosacral spine.  The examiner should 
identify all present orthopedic and 
neurologic manifestations of this 
disability and reconcile the present 
disability findings with the evidence of 
record.  All indicated tests and studies 
necessary for an adequate opinion should 
be conducted.  

Prior to the examination, the claims folder 
and a copy of this remand must be made 
available for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  An explanation 
should be provided if additional tests or 
studies are not considered to be necessary.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record and in light of the 
governing legal criteria set forth above.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and should be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

